Name: Commission Regulation (EEC) No 1729/87 of 22 June 1987 derogating in respect of the opening weeks of the 1987/88 marketing year from the quality standards applicable to certain varieties of apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 6 . 87 Official Journal of the European Communities No L 163/23 COMMISSION REGULATION (EEC) No 1729/87 of 22 June 1987 derogating in respect of the opening weeks of the 1987/88 marketing year from the quality standards applicable to certain varieties of apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas, under the quality standards for dessert apples and pears set out in the Annex to Commission Regula ­ tion (EEC) No 1641 /71 (3), as last amended by Regulation (EEC) No 1653/87 (4), the fruit must be developed to the point where further ripening will enable it to attain the maturity appropriate to its varietal characteristics ; whereas the minimum sizes laid down by the standards render this requirement impossible to meet early in the marketing year in the case of some apple and pear varieties ; whereas larger minimum sizes should be fixed for a certain period ; Whereas the need for this derogation from the minimum sizes laid down in the quality standards may not arise everywhere in the Community ; whereas the Member States should therefore be empowered not to apply the derogation or to re-apply the standard earlier than the dates fixed in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (c) for apples of the James Grieve and mutations (except the Red James Grieve variety) and Jamba varieties, 70 mm until 30 August 1987 and 65 mm from 31 August to 13 September 1987 ; (d) for apples of the Golden Delicious variety, 65 mm until 20 September 1987 ; (e) for apples of the Gravensteiner variety, 70 mm until 6 September 1987 ; (f) for apples of the Cox's orange pippin variety and mutations, 65 mm until 27 September 1987 ; (g) for apples of the Worcester pearmain variety, 60 mm until 6 September 1987 ; (h) for apples of the Discovery variety, 60 mm until 9 August 1987 ; (i) for apples of the Tydeman's Early variety, 65 mm until 23 August 1987 ; (j) for apples of the Summerred variety, 65 mm until 13 September 1987 ; (k) for apples of the Red James Grieve varieties, 70 mm until 6 September 1987 ; (1) for apples of the Spartan variety, 65 mm until 27 September 1987 ; (m) for apples of the Bramley Seedling variety, 80 mm until 6 September 1987 ; (n) for apples of the Katy variety, 60 mm until 30 August 1987 ; (o) for pears of the Dr Jules Guyot and Early Morettini Butter-pear varieties, 60 mm until 23 August 1987 ; (p) for pears of the Bon Chretien Williams variety, 60 mm until 6 September 1987 ; (q) for pears of the Beurre Hardy and Alexandrine Douillard varieties, 60 mm until 11 October 1987 ; (r) for pears of the Louise Bonne d'Avranches variety, 55 mm until 4 October 1987. However, Member States may decide, in the light of conditions peculiar to their home production, not to apply this derogation in respect of apples and pears harvested in their territory and marketed within the Community or to bring forward the date on which the derogation shall cease to apply. They shall without delay inform the other Member States and the Commission of such decision . 2. The derogation provided for in paragraph 1 shall not apply in respect of trade in dessert apples and pears with third countries . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from Title III of the quality standards for dessert apples and pears contained in the Annex to Regulation (EEC) No 1641 /71 and subject to paragraph 2 below, the minimum size required of fruit of the 1987 harvest marketed within the Community shall be : (a) for apples of the George Cave variety, 60 mm until 9 August 1987 ; (b) for apples of the Grenadier variety, 70 mm until 9 August 1987 ; (') OJ No L 118, 20. 5. 1972, p . 1 . 0 OJ No L 119, 8 . 5 . 1986, p . 46 . (3) OJ No L 172, 31 . 7. 1971 , p . 1 . 0 OJ No L 153, 13 . 6 . 1987, p . 34 . No L 163/24 Official Journal of the European Communities 23. 6. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1987. For the Commission Frans ANDRIESSEN Vice-President